Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1a, 1b, 2a, b, c, 3a (i) 3a (ii), 3 b (i) 3b (ii), 3c (i), 3c (ii), 3d (i) 3d (ii), 3e (i) 3e (ii), 3f (i) 3f (ii) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 50 is objected to because of the following informalities:  In Claim 2, line 3 “the inertial exciter” should be replaced by “the drive unit”.  Appropriate correction is required. For examination purposes, the examiner replaced “the inertial exciter” with “the drive unit.” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 24, 31,50 and 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. For example, Claims 24 and 50 recites “...at least one suspension attached to the tubular member and a part of the magnet assembly positioned radially outwardly of the tubular member so that, when the coil assembly is attached to the acoustic radiator via the attachment portion, the magnet assembly is suspended from the acoustic radiator via the coil assembly by the at least one suspension.” Claims 31 and 51 recites, “ .. at least one suspension attached to the tubular member and a part of the magnet assembly positioned radially inwardly of the tubular member so that, when the coil assembly is attached to the acoustic radiator via the attachment portion, the magnet assembly is suspended from the acoustic radiator via the coil assembly by the at least one suspension. The limitation of “ radially outwardly” or “ radially inwardly” fails to point out if the suspension or the magnet is positioned radially outwardly or radially inwardly with respect to the tubular member. For examination purposes, the examiner examined limitation of Claims 24 and 50 as the magnet assembly as well as suspension are radially outwardly from the tubular member. Claims 31 and 51 is examined as the magnet that is positioned radially inwardly with respect to the tubular member. Please amend the claims for clarification purposes. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 24, 31, 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Proni (US 5734132) in view of Lee (US 20170280216 A1).

As to Claim 24, Proni teaches an inertial exciter (loudspeaker 10 Figures 3- 9a) for use with an acoustic radiator (diaphragm 12’, 12”), the inertial exciter comprising: a magnet assembly (electromagnetic driver /motor structure 26, 28, 29 supported by frame 18, col. 5 lines 38-45) including a magnet unit (motor structure 26, 28, 29) configured to provide a magnetic field in an air gap (magnetic gap in which voice coil is suspended. See at least abstract, col. 1 lines 60-63), wherein the air gap ( magnetic gap within which the voice coil is suspended) extends around a movement axis of the inertial exciter( movement of electromagnetic loudspeaker ) ; a coil assembly( moving assembly) including: an attachment portion ( adaptor ring 60, Figures 5, 6 col. 8 lines 40-43, 66-67)) configured to provide an attachment between the coil assembly ( moving assembly including stabilizer 40 and former 22) and the acoustic radiator ( diaphragm 12, 12”); a voice coil ( voice coil 22) ; a voice coil former ( former 22) which extends from the attachment portion( with reference to FIG. 7, the ring 60 comprises a pair of continuous depending annular tabs 67 which are in tubular relation with either the voice coil former 22 or the stabilizer 40, Figures 5-7, See at least col. 9 lines 1-10) into the air gap ( magnetic gap), wherein the voice coil ( voice coil 20, Figure 2b) is mounted to the voice coil former ( former 22) so that the voice coil (20) sits in the air gap( magnetic gap) when the inertial exciter is at rest; a tubular member ( stabilizer 40), which is positioned radially outwardly of the voice coil former ( former 22, Figures 5) with respect to the movement axis, and which overlaps the voice coil former( former 22) along at least a portion of the movement axis; at least one suspension(30) attached to the tubular member( 40) and a part of the magnet assembly(frame 18) positioned radially outwardly of the tubular member (40) so that, when the coil assembly ( voice coil assembly including voice coil 20 and former 22) is attached to the acoustic radiator ( diaphragm 12’) via the attachment portion ( adaptor ring 60).Regarding the following: the magnet assembly is suspended from the acoustic radiator via the coil assembly by the at least one suspension, Proni teaches a suspension member 30, The tube stabilizer 40 has a continuous structure that allows the spider 30 or additional spiders to be attached at any one position in relation to the voice coil 20 without an increase in mounting depth or structure thickness. The stabilizer 40 facilitates the use of more than 

    PNG
    media_image1.png
    690
    788
    media_image1.png
    Greyscale
Proni does not explicitly teach the magnet assembly is suspended from the acoustic radiator via the coil assembly by the at least one suspension. However, Lee in related field (Panel vibration) teaches on [0093], Figure 3A, the damper 270 may be disposed between a portion of the upper side of the bobbin 250 and the outer frame 240, and the damper 270 is provided in a corrugated structure to shrink and relax in accordance with the vertical movements of the bobbin 250 to adjust the vertical vibration of the bobbin 250. That is, because the damper 270 is connected to each of the bobbin 250 and the outer frame 240, the vertical vibration of the bobbin 250 is limited by 270. For example, when the bobbin 250 is vibrated to an upwardly particular height or higher or to a downwardly particular height or lower, the bobbin 250 can be returned to its original position due to the restoring force of the damper 270. Such a damper 270 may be expressed by any other term, such as an edge. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to include a suspension such that the magnet assembly is suspended from the acoustic radiator via the coil assembly by the suspension, because the damper 270 is connected to each of the bobbin 250 and the outer frame 240, the vertical vibration of the bobbin 250 is limited by the restoring force of the damper 270. For example, when the bobbin 250 is vibrated to an upwardly particular height or higher or to a downwardly particular height or lower, the bobbin 250 can be returned to its original position due to the restoring force of the damper 270. See at least Lee on [0093].
As to Claim 31, Proni teaches an inertial exciter (loudspeaker 10 Figures 3- 9a) for use with an acoustic radiator (diaphragm 12’, 12”), the inertial exciter comprising: a magnet assembly (electromagnetic driver /motor structure 26, 28, 29 supported by frame 18, col. 5 lines 38-45) including a magnet unit (motor structure 26, 28, 29) configured to provide a magnetic field in an air gap (magnetic gap in which voice coil is suspended. See at least abstract, col. 1 lines 60-63), wherein the air gap ( magnetic gap within which the voice coil is suspended) extends around a movement axis of the inertial exciter( movement of electromagnetic loudspeaker ) ; a coil assembly( moving assembly) including: an attachment portion ( adaptor ring 60, Figures 5, 6 col. 8 lines 40-43, 66-67)) configured to provide an attachment between the coil assembly ( moving  and the acoustic radiator ( diaphragm 12, 12”); a voice coil ( voice coil 22) ; a voice coil former ( former 22) which extends from the attachment portion( with reference to FIG. 7, the ring 60 comprises a pair of continuous depending annular tabs 67 which are in tubular relation with either the voice coil former 22 or the stabilizer 40, Figures 5-7, See at least col. 9 lines 1-10) into the air gap ( magnetic gap), wherein the voice coil ( voice coil 20, Figure 2b) is mounted to the voice coil former ( former 22) so that the voice coil (20) sits in the air gap( magnetic gap) when the inertial exciter is at rest; a tubular member ( stabilizer 40), which is positioned radially outwardly of the voice coil former ( former 22, Figures 5) with respect to the movement axis, and which overlaps the voice coil former( former 22) along at least a portion of the movement axis; at least one suspension(30) attached to the tubular member( 40) and a part of the magnet assembly(magnet 26) positioned radially inwardly of the tubular member (40) so that, when the coil assembly ( voice coil assembly including voice coil 20 and former 22) is attached to the acoustic radiator ( diaphragm 12’) via the attachment portion ( adaptor ring 60).Regarding the following: the magnet assembly is suspended from the acoustic radiator via the coil assembly by the at least one suspension, Proni teaches a suspension member 30, The tube stabilizer 40 has a continuous structure that allows the spider 30 or additional spiders to be attached at any one position in relation to the voice coil 20 without an increase in mounting depth or structure thickness. The stabilizer 40 facilitates the use of more than one spider 30 to meet design goals. Given the large surface area of the stabilizer 40, it is simple to use and attach additional spiders 30. Since a spider 30 attachment can be made much lower on the moving assembly, the spider 30 can be placed on the lower 

    PNG
    media_image1.png
    690
    788
    media_image1.png
    Greyscale
Proni does not explicitly teach the magnet assembly is suspended from the acoustic radiator via the coil assembly by the at least one suspension. However, Lee in related field (Panel vibration) teaches on [0093], Figure 3A, the damper 270 may be disposed between a portion of the upper side of the bobbin 250 and the outer frame 240, and the damper 270 is provided in a corrugated structure to shrink and relax in accordance with the vertical movements of the bobbin 250 to adjust the vertical vibration of the bobbin 250. That is, because the damper 270 is connected to each of the bobbin 250 and the outer frame 240, the vertical vibration of the bobbin 250 is limited by the restoring force of the damper 270. For example, when the bobbin 250 is vibrated to an upwardly particular height or higher or to a downwardly particular height or lower, the bobbin 250 can be returned to its original position due to the restoring force of the damper 270. Such a damper 270 may be expressed by any other term, such as an edge. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to include a suspension such that the magnet assembly is suspended from the acoustic radiator via the coil assembly by the suspension, because the damper 270 is connected to each of the bobbin 250 and the outer frame 240, the vertical vibration of the bobbin 250 is limited by the restoring force of the damper 270. For example, when the bobbin 250 is vibrated to an upwardly particular height or higher or to a downwardly particular height or lower, the bobbin 250 can be returned to its original position due to the restoring force of the damper 270. See at least Lee on [0093].

As to Claim 50, Proni teaches a driver unit (loudspeaker 10 Figures 3- 9a) for use with an acoustic radiator (diaphragm 12’, 12”), the drive unit comprising: a magnet assembly (electromagnetic driver /motor structure 26, 28, 29 supported by frame 18, col. 5 lines 38-45) including a magnet unit (motor structure 26, 28, 29) configured to provide a magnetic field in an air gap (magnetic gap in which voice coil is suspended. See at least abstract, col. 1 lines 60-63), wherein the air gap ( magnetic gap within which the voice coil is suspended) extends around a movement axis of the drive unit ( movement of electromagnetic loudspeaker ) ; a coil assembly( moving assembly) including: an attachment portion ( adaptor ring 60, Figures 5, 6 col. 8 lines 40-43, 66-67)) configured to provide an attachment between the coil assembly ( moving assembly including stabilizer 40 and former 22) and the acoustic radiator ( diaphragm 12, 12”); a voice coil ( voice coil 22) ; a voice coil former ( former 22) which extends from the attachment portion( with reference to FIG. 7, the ring 60 comprises a pair of continuous depending annular tabs 67 which are in tubular relation with either the voice coil former 22 or the stabilizer 40, Figures 5-7, See at least col. 9 lines 1-10) into the air gap ( magnetic gap), wherein the voice coil ( voice coil 20, Figure 2b) is mounted to the voice coil former ( former 22) so that the voice coil (20) sits in the air gap( magnetic gap) when the drive unit is at rest; a tubular member ( stabilizer 40), which is positioned radially outwardly of the voice coil former ( former 22, Figures 5) with respect to the movement axis, and which overlaps the voice coil former( former 22) along at least a portion of the movement axis; at least one suspension(30) attached to the tubular member( 40) and a part of the magnet assembly(frame 18) positioned radially outwardly of the tubular member (40) so that, when the coil assembly ( voice coil assembly including voice coil  is attached to the acoustic radiator ( diaphragm 12’) via the attachment portion ( adaptor ring 60).Regarding the following: the magnet assembly is suspended from the acoustic radiator via the coil assembly by the at least one suspension, Proni teaches a suspension member 30, The tube stabilizer 40 has a continuous structure that allows the spider 30 or additional spiders to be attached at any one position in relation to the voice coil 20 without an increase in mounting depth or structure thickness. The stabilizer 40 facilitates the use of more than one spider 30 to meet design goals. Given the large surface area of the stabilizer 40, it is simple to use and attach additional spiders 30. Since a spider 30 attachment can be made much lower on the moving assembly, the spider 30 can be placed on the lower side of the moving assembly's rotational center. Consequently, the roll 16 and the spider 30 in tandem provide greater resistance to rotational or rocking movement over the moving assembly's excursion. This optimizes the suspension system stability and virtually eliminates rocking problems. In an alternative embodiment, the outer continuous surface 48 of the tube stabilizer 40 may define a peripheral ledge 49 at a predetermined elevation below the rotational axis for setting and adhering the spider 30. See at least col. 7 lines 35-51. 

    PNG
    media_image1.png
    690
    788
    media_image1.png
    Greyscale
Proni does not explicitly teach the magnet assembly is suspended from the acoustic radiator via the coil assembly by the at least one suspension. However, Lee in related field (Panel vibration) teaches on [0093], Figure 3A, the damper 270 may be disposed between a portion of the upper side of the bobbin 250 and the outer frame 240, and the damper 270 is provided in a corrugated structure to shrink and relax in accordance with the vertical movements of the bobbin 250 to adjust the vertical vibration of the bobbin 250. That is, because the damper 270 is connected to each of the bobbin 250 and the outer frame 240, the vertical vibration of the bobbin 250 is limited by 270. For example, when the bobbin 250 is vibrated to an upwardly particular height or higher or to a downwardly particular height or lower, the bobbin 250 can be returned to its original position due to the restoring force of the damper 270. Such a damper 270 may be expressed by any other term, such as an edge. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to include a suspension such that the magnet assembly is suspended from the acoustic radiator via the coil assembly by the suspension, because the damper 270 is connected to each of the bobbin 250 and the outer frame 240, the vertical vibration of the bobbin 250 is limited by the restoring force of the damper 270. For example, when the bobbin 250 is vibrated to an upwardly particular height or higher or to a downwardly particular height or lower, the bobbin 250 can be returned to its original position due to the restoring force of the damper 270. See at least Lee on [0093].
As to Claim 51, Proni teaches a driver unit (loudspeaker 10 Figures 3- 9a) for use with an acoustic radiator (diaphragm 12’, 12”), the drive unit comprising: a magnet assembly (electromagnetic driver /motor structure 26, 28, 29 supported by frame 18, col. 5 lines 38-45) including a magnet unit (motor structure 26, 28, 29) configured to provide a magnetic field in an air gap (magnetic gap in which voice coil is suspended. See at least abstract, col. 1 lines 60-63), wherein the air gap ( magnetic gap within which the voice coil is suspended) extends around a movement axis of the drive unit ( movement of electromagnetic loudspeaker ) ; a coil assembly( moving assembly) including: an attachment portion ( adaptor ring 60, Figures 5, 6 col. 8 lines 40-43, 66-67)) configured to provide an attachment between the coil assembly ( moving assembly including  and the acoustic radiator ( diaphragm 12, 12”); a voice coil ( voice coil 22) ; a voice coil former ( former 22) which extends from the attachment portion( with reference to FIG. 7, the ring 60 comprises a pair of continuous depending annular tabs 67 which are in tubular relation with either the voice coil former 22 or the stabilizer 40, Figures 5-7, See at least col. 9 lines 1-10) into the air gap ( magnetic gap), wherein the voice coil ( voice coil 20, Figure 2b) is mounted to the voice coil former ( former 22) so that the voice coil (20) sits in the air gap( magnetic gap) when the drive unit is at rest; a tubular member ( stabilizer 40), which is positioned radially outwardly of the voice coil former ( former 22, Figures 5) with respect to the movement axis, and which overlaps the voice coil former( former 22) along at least a portion of the movement axis; at least one suspension(30) attached to the tubular member( 40) and a part of the magnet assembly( magnet 26) positioned radially inwardly of the tubular member (40) so that, when the coil assembly ( voice coil assembly including voice coil 20 and former 22) is attached to the acoustic radiator ( diaphragm 12’) via the attachment portion ( adaptor ring 60).Regarding the following: the magnet assembly is suspended from the acoustic radiator via the coil assembly by the at least one suspension, Proni teaches a suspension member 30, The tube stabilizer 40 has a continuous structure that allows the spider 30 or additional spiders to be attached at any one position in relation to the voice coil 20 without an increase in mounting depth or structure thickness. The stabilizer 40 facilitates the use of more than one spider 30 to meet design goals. Given the large surface area of the stabilizer 40, it is simple to use and attach additional spiders 30. Since a spider 30 attachment can be made much lower on the moving assembly, the spider 30 can be placed on the lower side of the 

    PNG
    media_image1.png
    690
    788
    media_image1.png
    Greyscale
Proni does not explicitly teach the magnet assembly is suspended from the acoustic radiator via the coil assembly by the at least one suspension. However, Lee in related field (Panel vibration) teaches on [0093], Figure 3A, the damper 270 may be disposed between a portion of the upper side of the bobbin 250 and the outer frame 240, and the damper 270 is provided in a corrugated structure to shrink and relax in accordance with the vertical movements of the bobbin 250 to adjust the vertical vibration of the bobbin 250. That is, because the damper 270 is connected to each of the bobbin 250 and the outer frame 240, the vertical vibration of the bobbin 250 is limited by the restoring force of the damper 270. For example, when the bobbin 250 is vibrated to an upwardly particular height or higher or to a downwardly particular height or lower, the bobbin 250 can be returned to its original position due to the restoring force of the damper 270. Such a damper 270 may be expressed by any other term, such as an edge. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to include a suspension such that the magnet assembly is suspended from the acoustic radiator via the coil assembly by the suspension, because the damper 270 is connected to each of the bobbin 250 and the outer frame 240, the vertical vibration of the bobbin 250 is limited by the restoring force of the damper 270. For example, when the bobbin 250 is vibrated to an upwardly particular height or higher or to a downwardly particular height or lower, the bobbin 250 can be returned to its original position due to the restoring force of the damper 270. See at least Lee on [0093].

Allowable Subject Matter
1.	Claims 25-30, 32-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651